Dissenting Opinion by
Judge Mencer :
I respectfully dissent. Here the wages to be paid the employees in question are a part of the collective bargaining agreement between Hempfield Township and Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 30.
It is my view that these negotiated provisions are permissible subjects of collective bargaining and do not *357violate or restrict the rights of any employee under the Constitution or under any applicable laws or regulations. The variances in wages for different classification of employees was the result of collective bargaining in which the employees, here held discriminated against by the outcome of that collective bargaining, were coequal participants.
The majority opinion presents a strong brief for a conclusion that the terms of the negotiated agreement produces further wage inequities between clerical and road maintenance workers, but this is at most a result of the collective bargaining and not employer discrimination.